DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 24, 28 and 31 are objected to because of the following informalities: 
Claims 28 and 31 include two instances of steps (i), (ii) and (iii).
Re claim 24, the word “thea first accuracy ” believed to be “the first accuracy”/
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 1, 24, 27 – 28 and 31 are directed to a method for facilitate communication (Step 1, Yes). 

Step 2A, Prong 1: Does the claim recite an abstract idea?
Re claims 1, 24, 27 – 28 and 31, the limitation of steps:
(i) receiving an HU voice signal from the HU device; (ii) generating first text captions corresponding to the HU voice signal using an automated speech recognition (ASR) engine; (iii) presenting the first text captions via the display; (iv) receiving second text captions from a relay corresponding to at least a subset of the HU voice signal; and (v) presenting the second text captions via the display. a relay including at least a second processor and a second memory having stored thereon software such that, when the software is executed by the at least a second processor, the at least a second processor performs operations including: (i) receiving at least a portion of the HU voice signal corresponding to the first text captions; (ii) generating second text captions corresponding to at least a portion of the received HU voice signal; and (iii) transmitting the second text captions to the AU device
The method steps, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed in the human mind, for example, a human transcriber could receiving an HU voice signal;  generating first text captions; presenting the first text captions … generating second text captions corresponding to at least a portion of the received HU voice signal.  The human transcriber may mentally generating an accuracy value of a caption (i.e. performing mental observations, evaluations, and judgements).  The mere nominal recitation of at least one processor performing these steps does not take the claim limitation outside of the mental processes grouping. Thus, the claim recites a mental process (Step 2A, Prong 1: yes).
The Revised Guidance provides that "[c]ertain methods of organizing human activity" including "managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions" are abstract ideas. 84 Fed. Reg. 50, 52.  Claims 1, 16 and 27 – 29 recite that method for facilitate communication between first and second user.  The human activity include obtaining conversations, transcribing conversations, accessing transcription accuracy and present the conversation to another users (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
With respect to the instant claims, claims 1 - 30 recite the additional elements of: communication device, a display, HU AU CA device, an automated speech recognition (ASR) engine. The limitations of the first and second devices configured to obtain the voice signal consist of mere data acquisition which is extra solution activity that does not provide a practical application of an abstract method.  The limitation of a device/ a display used to display a transcription consists of a step of generic data output which is a form of insignificant extra solution activity. The limitation of the ASR engine are recited in high level of generality.
The claimed invention is directed towards revoicing (repeating) a voice signal, which may be 'exercised' without the use of technology or the claimed invention, and the claimed steps are either generic to technology or lack a specific nonconventional algorithm for performing the steps.  The claimed steps recite merely the high level function or result of the function, without specific technical steps to achieve them, where the recitation is either a generic and well-known computing step.  It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1 - 30 recite the additional elements of: communication device, a display, HU AU CA device, an automated speech recognition (ASR) engine set forth above for Step 2A, Prong 2.  Regarding these limitations: Applicant's specification only describes these features in a highly generic manner by stating that " device 14 may include a computer, a smart phone, a smart tablet, etc., that can facilitate audio communications with other devices" in the Applicant’s published application, para. [0119].  The claim lacks any description of specific algorithms to generate the automated accuracy value and ASR engine. There is no indication in the Specification that Applicant have achieved an advancement or improvement in voice signal recording technology and ASR technology. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 7-8, 10-11,13-18,20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cloran et al. (US 2010/0063815 A1) in view of Willett et al. (US 2015/0279352 A1) and Miyamoto et al. (US 2007/0126926 Al).
Re claims 1, 24, 27 – 28, 31:
1. Cloran teaches a communication system for enabling communication between an assisted user (AU) and a hearing user (HU) where the HU uses and HU communication device (Cloran, fig. 1, 110, 120, 130), the system comprising: 
an AU communication device including: a display; at least a first processor linked to the display; a first memory having stored thereon software such that, when the software is executed by the at least a first processor, the at least a first processor generates text captions from speech data by performing operations (Cloran, figs. 1 – 2; [0009]; [0012]) including: 
receiving an HU voice signal from the HU device (Cloran, [0010]); 
providing the HU voice signal to an automated speech recognition (ASR) engine (Cloran, [0030], “Automatic transcription system”; [0032]); 
generating first text captions corresponding to the HU voice signal using the ASR engine (Cloran, Abstract); 
automatically determining whether the generated first text captions meet a first accuracy threshold (Cloran, [0032], “below a particular threshold”; [0048] – [0051]); 
when the first text captions meet the first accuracy threshold, presenting the first text captions via the display; (Cloran, [0032], “below a particular threshold”; [0048] – [0051]): 
(i) transmitting the HU voice signal corresponding to the first text captions to a remote relay; (ii) receiving second text captions corresponding to at least a subset of the first text captions from the relay (Cloran, [0051], “When a user flags a transcription segment as "bad," or if double-checking determines that an original transcription may be inaccurate or if automated double-checking is not resolved with a satisfactory level of confidence, a "correction work unit" is generated by the system, such as at service factory 320 or 420. This work unit is sent to appropriately trained and skilled analysts”; [0034]; from para. [0048], “Transcript Correction”); and 
(iii) presenting the second text captions via the display (Cloran, [0055], “The web portal server receives the updated transcription and sends that update to the web client either as its response or an event”).

Cloran teaches an automated speech recognition (ASR) engine operated by a server (Cloran, [0030], “Automatic transcription system”; [0032]).  Cloran does not explicitly disclose providing the HU voice signal to an automated speech recognition (ASR) engine operated by the at least a first processor on the AU device.   Willett et al. (US 20150279352 A1) teaches a mobile device is described which is adapted for automatic speech recognition (ASR) (Willett, Abstract).   Willett teaches providing the HU voice signal to an automated speech recognition (ASR) engine operated by the at least a first processor on the AU device (Willett, Abstract; fig. 1, “Local ASR”).  Therefore, in view of Kahn, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the method/apparatus described in Cloran, by providing the local transcription system as taught by Willett, in order to reduce the load of the server, increase the responsiveness and usable without network connectivity.

Cloran does not explicitly disclose only when the first text captions fail to meet the first accuracy threshold.  Miyamoto teaches a hybrid-captioning system for editing captions for spoken utterances within video includes an editor-type caption-editing subsystem, a line-based caption-editing subsystem, and a mechanism.  Miyamoto further only when the first text captions fail to meet the first accuracy threshold (Miyamoto, [0026], “if the certainty or accuracy level of the voice recognition results is relatively low (i.e., not above a threshold), then the mechanism 106 selects the editor-type subsystem 102 to provide subsequent editing and generation of the corresponding captions”; [0030]; [0051]).  Therefore, in view of Miyamoto, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Cloran, by assessing the accuracy level of the transcription as taught by Miyamoto, in order to provide good caption results for any communication session regardless of whether the voice recognition yields accurate results or not (Miyamoto, [0007]) and provide most appropriate for captions having such high degrees of voice recognition accuracy or certainty (Miyamoto, [0013]).


24. A communication system including an assisted user's (AU's) captioning device for use by an assisted user when communicating with a hearing user (HU) using a hearing user's (HU's) device, the AU's device comprising: a display; at least a first processor linked to the display; a first memory having stored thereon software such that, when the software is executed by the at least a first processor, the at least a first processor generates text captions from speech data by performing operations including: 
receiving an HU voice signal from the HU device; 
providing the HU voice signal to an automated speech recognition (ASR) engine operated by the at least a first processor on the AU device; 
generating first text captions corresponding to the HU voice signal using the ASR engine; 
presenting the first text captions via the display (Cloran, [0048], “the user interface through which a call participant views the real-time transcript”; [0034], “transcript of the conference call is shown to at least one of the participants 110, 120, and 130 or other parties (not shown) via a user interface in substantially real time”); 
automatically determining whether the generated first text captions meet a first accuracy threshold; when the first text captions fail to meet thea first accuracy threshold: 
(i) transmitting the HU voice signal corresponding to the first text captions to a remote relay; (ii) receiving second text captions corresponding to at least a subset of the first text captions from the relay; and (iii) presenting the second text captions via the display (See claim 1 rejection above).

27. A captioning relay system for use with an assisted user's (AU's) captioning device for use by an assisted user when communicating with a hearing user (HU) using a hearing user's (HU's) device, the relay system comprising: a display; at least a first processor linked to the display; a first memory having stored thereon software such that, when the software is executed by the at least a first processor, the at least a first processor performs operations including: 
receiving an HU voice signal from the AU device; 
receiving first text captions from the AU device that were generated by an automated speech recognition engine run by an AU device processor; 
audibly broadcasting the HU voice signal to a call assistant (CA) at the relay; 
presenting the first text captions on the display for viewing by the CA; 
receiving input from the CA correcting errors in the first text captions to generate second text captions; and 
transmitting the second text captions to the AU device (See claim 1 rejection above).

28. A communication system for enabling communication between an assisted user (AU) and a hearing user (HU) where the HU uses and HU communication device, the system comprising: an AU communication device including: a display; at least a first processor linked to the display; a first memory having stored thereon software such that, when the software is executed by the at least a first processor, the at least a first processor performs operations including: 
(i) receiving an HU voice signal from the HU device; 
(ii) generating first text captions corresponding to the HU voice signal using an automated speech recognition (ASR) engine; 
(iii) presenting the first text captions via the display; 
(iv) receiving second text captions corresponding to at least a subset of the HU voice signal; and 
(v) presenting the second text captions via the display. a relay including at least a second processor and a second memory having stored thereon software such that, when the software is executed by the at least a second processor, the at least a second processor performs operations including, only when the first text captions fail to meet a first accuracy threshold: 
(i) receiving at least a portion of the HU voice signal corresponding to the first text captions; (ii) generating second text captions corresponding to at least a portion of the received HU voice signal; and (iii) transmitting the second text captions to the AU device (See claim 1 rejection above).

31. A communication system for enabling communication between an assisted user (AU) and a hearing user (HU) where the HU uses and HU communication device, the system comprising: an AU communication device including: a display; at least a first processor linked to the display; a first memory having stored thereon software such that, when the software is executed by the at least a first processor, the at least a first processor performs operations including: 
(i) receiving an HU voice signal from the HU device; 
(ii) generating first text captions corresponding to the HU voice signal using an automated speech recognition (ASR) engine; 
(iii) presenting the first text captions via the display; 
(iv) receiving second text captions from a relay corresponding to at least a subset of the HU voice signal; and 
(v) presenting the second text captions via the display. a relay including at least a second processor and a second memory having stored thereon software such that, when the software is executed by the at least a second processor, the at least a second processor performs operations including: 
(i) receiving at least a portion of the HU voice signal corresponding to the first text captions; (ii) generating second text captions corresponding to at least a portion of the received HU voice signal; and (iii) transmitting the second text captions to the AU device (See claim 1 rejection above).

Re claim 2:
2. The communication system of claim 1 further including the step of, when the first text captions fail to meet the first accuracy threshold, transmitting the first text captions to the remote relay (Cloran, [0032], “below a particular threshold”; [0048] – [0051]).

Re claim 3:
3. The communication system of claim 2 further including the remote relay, the relay further including a call assistant (CA) workstation including an interface device, a second memory, a second display, and at least a second processor linked to the interface device and the second memory, the second memory having stored thereon software such that, when executed by the at least a second processor, the second processor receives the HU voice signal, presented to the HU voice signal to the CA, presents the first text captions to the CA via the second display, and receives CA error corrections via the interface device to generate the second text captions (Cloran, fig. 3, 340; from para. [0048] – [0054]).

Re claim 4:
4. The communication system of claim 3 wherein the first processor generates confidence factors for captioned text and automatically determines accuracy based on the confidence factors (Cloran, [0032]; [0049] – [0050]).

Re claim 5:
5. The communication system of 4 wherein the second processor visually distinguishes low confidence text words in the first text captions presented to the CA on the second display (Cloran, fig. 3, 340; [0050]).

Re claim 7:
7. The communication system of claim 3 wherein the relay further includes a speaker, the second processor providing the HU voice signal to the CA by broadcasting the HU voice signal via the speaker (Cloran, Abstract, “listen to the audio”; [0032], “an analyst listens to the …”).

Re claim 10:
10. The communication system of claim 1 wherein the AU device further includes a speaker linked to the first processor and wherein the first processor further performs an operation to broadcast the HU voice signal via the speaker (Cloran, [0023]; [0029]).

Re claim 11:
11. The communication system of claim 1 further including the remote relay, the relay further including a call assistant (CA) workstation including an interface device, a second memory, and at least a second processor linked to the interface device and the second memory, the second memory having stored thereon software such that, when the software is executed by the at least a second processor, the at least a second processor receives the HU voice signal, presents the HU voice signal to the CA, generates second text captions associated with the HU voice signal based on CA input via the interface device, and transmits the second text captions to the AU device (Cloran, fig. 3, 340; from para. [0048] – [0054]).

Re claim 13:
13. The communication system of claim 11 wherein the CA voice captions are presented on a display screen to the CA, the second processor further receiving CA error corrections via the interface device and generating the second text captions (Cloran, fig. 3, 340; from para. [0048] – [0054]).

Re claim 14:
14. The communication system of claim 1 wherein the first text captions are presented via the display regardless of whether or not the first text captions meet the first accuracy threshold and prior to receiving the second text captions (Cloran, [0048], “the user interface through which a call participant views the real-time transcript”; [0034], “transcript of the conference call is shown to at least one of the participants 110, 120, and 130 or other parties (not shown) via a user interface in substantially real time”; [0055], “The web portal server receives the updated transcription and sends that update to the web client either as its response or an event”).

Re claim 15:
15. The communication system of claim 14 wherein the second text captions are used to perform in line correction to the first text captions presented via the display (Cloran, fig. 3, 340; from para. [0048] – [0054]).

Re claim 16:
16. The communication system of claim 15 wherein any corrections to the first text captions on the display are visually distinguished from text captions that are corrected (Cloran, [0048], “marking inaccurate transcription”; [0050]).

Re claim 17:
17. The communication system of claim 1 wherein the AU device further includes a microphone for capturing an AU voice signal, the first processor further programmed to perform operations including receiving the AU voice signal, providing the AU voice signal to an automated speech recognition (ASR) engine operated by the at least a first processor on the AU device to generate AU voice signal captions and presenting the AU voice signal captions via the display (Cloran, [0032] and Willett, Abstract; fig. 1, “Local ASR”).

Re claim 18:
18. The communication system of claim 17 further including the step of, when the first text captions fail to meet the first accuracy threshold, transmitting the first text captions to the remote relay (Cloran, [0032], “below a particular threshold”; [0048] – [0051]).

Re claim 20:
20. The communication system of claim 17 wherein the AU voice signal captions are visually distinguished from the text captions associated with the HU voice signal as they are presented on the display (Cloran, [0048], “marking inaccurate transcription”; [0050]).

Re claims 22 – 23:
22. The communication system of claim 1 wherein the AU device further includes a selectable input that, when selected, causes the first processor to start transmitting the HU voice signal to the relay for call assistant assisted captioning services.  23. The communication system of claim 22 wherein, upon selection of the selectable input, the first processor also transmits the first captions to the relay to be presented to a call assistant (Cloran, [0032], “below a particular threshold”; [0048] – [0051]).

Re claim 25:
25. The communication system of claim 24 further including the step of, when the first text captions fail to meet the first accuracy threshold, transmitting the first text captions to the remote relay (Cloran, [0032], “below a particular threshold”; [0048] – [0051]).

Re claim 26:
26. The communication system of claim 24 wherein the first processor presents the second text captions via the display by performing in line correction of the first text captions (Cloran, [0048], “marking inaccurate transcription”; [0050]).

Re claim 29:
29. The communication system of 28 further including automatically determining whether the generated first text captions meet a first accuracy threshold, the step of receiving at least a portion of the HU voice signal including receiving only HU voice signal corresponding to portions of the first text captions that do not meet the first accuracy threshold.  30. The communication system of claim 29 wherein the at least a first processor automatically determines whether the generated first text captions meet the first accuracy threshold and then transmits only portions of the HU voice signal to the relay that correspond to portions of the first text caption that do not meet the first accuracy threshold (Cloran, [0032], “below a particular threshold”; [0048] – [0051] and Miyamoto, [0026], “if the certainty or accuracy level of the voice recognition results is relatively low (i.e., not above a threshold), then the mechanism 106 selects the editor-type subsystem 102 to provide subsequent editing and generation of the corresponding captions”; [0030]; [0051]).

Re claim 8
Cloran does not explicitly disclose a wireless communication.  Willett teaches the missing limitation: The communication system of claim 1 wherein the AU device is a wireless communication device (Willett, [0019]; [0049]).    Therefore, in view of Willett, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Cloran, by providing wireless communication in order to increase mobility of the user.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cloran et al. (US 2010/0063815 A1) in view of Willett et al. (US 2015/0279352 A1) and Miyamoto et al. (US 2007/0126926 A1) as applied to claims 5 and 11 above, and further in view of Engelke et al. (US 20010005825 A1).
Re claim 6:
Cloran does not explicitly disclose highlight words in color.  Engelke teaches Cloran’s deficiency; specifically, the communication system of claim 5 wherein the low confidence text words are visually distinguished via highlighting those words in a distinguishing color (Engelke, [0006]; [0043]).  Therefore, in view of Engelke, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Cloran, by providing the highlighting feature to increase the attention level of the human transcriptionist by displaying colored words. 

Re claim 12:
Cloran does not explicitly disclose a revoicing feature.  Engelke teaches Cloran’s deficiency; specifically, 12. The communication system of claim 11 wherein the relay further includes a microphone, the CA input including the CA revoicing the HU voice signal into the microphone, the second processor running another ASR trained to the CA's voice to generate CA voice captions (Engelke, [0024]; [0026]). Therefore, in view of Engelke, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Cloran, by providing the revoicing feature, since revoicing by the call assistant overcomes a current limitation of computer speech recognition programs that they currently need to be trained to a particular speaker and  thus, cannot currently handle direct translation of speech from a variety of users (Engelke, [0004]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cloran et al. (US 2010/0063815 A1) in view of Willett et al. (US 2015/0279352 A1) and Miyamoto et al. (US 2007/0126926 A1) as applied to claim 1 above, and further in view of Lev-Tov et al. (US 2015/0120289 A1).
Re claim 9:
Cloran does not explicitly disclose 9. The communication system of claim 1 wherein the AU device is a smart phone device.  Lev-Tov teaches Cloran’s deficiency (Lev-Tov, [00040]).  Therefore, in view of Lev-Tov, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Cloran, by providing the smart phone device as taught by Lev-Tov, since it was known in the art that smartphone is a popular form of communication device available to many users.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cloran et al. (US 2010/0063815 A1) in view of Willett et al. (US 2015/0279352 A1) and Miyamoto et al. (US 2007/0126926 A1) as applied to claim 20 above, and further in view of Bigham et al. (US 2013/0317818 A1).
Re claim 21
Cloran does not explicitly disclose 21. The communication system of claim 20 wherein the AU voice signal captions are presented in a first column on the display and the text captions are presented in a second column on the display.   Bigham teaches Cloran’s deficiency (Bigham, fig 2 show spatially associated with the first and second caption; fig. 8; fig. 14; [0043], “The combining 121 can be based on worker agreement where the aligned 115 streams are compared to one another and the text with the highest level of agreement between workers is selected as the text for the caption”; fig. 7, the right side is the more recent caption).  Therefore, in view of Bigham, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Cloran, by providing the comparison between transcriptions as taught by Bigham, in order to allow a user to compare texts side-by-side to examine the differences from two different transcribers.

At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to implement a column format because Applicant has not disclosed that column format provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Bigham’s top and bottom format, and applicant’s invention, to perform equally well with top and bottom style. 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cloran et al. (US 2010/0063815 A1) in view of Willett et al. (US 2015/0279352 A1) and Miyamoto et al. (US 2007/0126926 A1) as applied to claim 17 above, and further in view of Chaturvedi et al. (US 6950500 B1).
Re claim 19:
Cloran does not explicitly disclose an AU voice signal captions are not transmitted to the remote relay.  Chaturvedi teaches 19. The communication system of claim 17 wherein the first text captions are transmitted to the remote relay and the AU voice signal captions are not transmitted to the remote relay (Chaturvedi, Abstract; col. 4, line 52 – col. 5, line 2, “During a telephone call between a hearing- or speech-impaired person 12 and a non-impaired person 14 that embodies the principles of the present invention. As illustrated, the hearing- or speech-impaired person 12 has a terminal device 16 which is connectable via a communication line interface 18 to the Internet 20. The terminal device 16 is preferably a personal computer having a keyboard for text message entry, a display for displaying messages, and software for Internet access and message transfer”; speech-impaired person has no voice signal caption). Therefore, in view of Chaturvedi, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Cloran, by providing the feature as taught by Chaturvedi, in order to provide communication between people with disabilities ().

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 24, 27 – 28, 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 27,28 and 29 of copending Application No. 16858201 (‘201) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘201.
Claims 1, 24, 27 – 28, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 14 of U.S. Patent No. 10,748,523 (‘523). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘523.
Claims 1, 24, 27 – 28, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 14, 21, 23, 29, 34, 48 of copending Application No. 16/147029 (‘029) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘029.
Claims 1, 24, 27 – 28, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6,9,14,17,24,26,36,59,64 of copending Application No. 16/537196 (‘196) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘196.
Claims 1, 24, 27 – 28, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,6,15,61,62,63,65,67,68 of copending Application No. 14/632257 (‘257) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘257.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715